Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Corrected notice of Allowability
 	This action supplements the Notice of Allowability mailed on 03/21/22. Claims 1-2, 7-8 and 10-17 are amended in order to correct a minor error.

1. (Currently Amended) A method, comprising: 
 	executing, by a processor of a mobile device, a storage discovery application, the mobile device comprising a device storage; 
 	connecting the mobile device with a computing system, the computing system comprising a local storage comprises one or more storage devices coupled with the local area network, wherein the first network comprises one or more networks remote from the computer system, and wherein the distal storage comprises cloud storage coupled with the one or more networks remote from the computer system;
 	discovering, by the storage discovery application executing on the mobile device in response to connecting the mobile device with the computing system the local storage, distal storage, and/or additional storage, wherein at least one of the one or more networks remote from the computer system comprises a censored network and wherein a monitor module of the mobile device and a censor server of the one or more networks remote from [[the]] computer system control access to the distal storage based on applications installed on the mobile device; 
 	creating, by an indexer application executing on the mobile device, a hierarchical storage system from the device storage the local storage, the distal storage, and the additional storage, wherein the device storage is a parent node at a first level of [[the]] a hierarchy, wherein the local storage is a child node of the device storage on a second level of the hierarchy, the distal storage is a child node of the local storage on a third level of the hierarchy, and the additional storage is a child node of the distal storage on a fourth level of the hierarchy; and 
 	providing, by a file system of the mobile device, a lookup table for the hierarchical storage 4Serial No. 16/585,447 Amdt. dated June 20, 2022system, the lookup table describing each node of the hierarchical storage system by type or string and providing for searching of the hierarchical storage system, wherein the lookup table further defines a priority for searching the nodes of the hierarchical storage system.

2. (Currently Amended) The method of claim 1, wherein creating a hierarchical storage system from the device storage, the local storage, the distal storage, and the additional storage comprises indexing the local 

7. (Currently Amended) The method of claim 6, wherein [[the]] rules to create [[the]] a hierarchical index include one or more of a T node representing the device storage may have multiple children nodes; the T node must have at least one child node of type I representing local storage; each child node I can only have one parent or T node; each node type I must have at least one child of type D representing distal storage; each child node D has only one parent of type I; nodes of type D may have any number of children including no children at all; type A nodes representing additional storage may have one or many parents; nodes of type A may have any number of children including no children at all; each parent of type A must be a type D or type A 5Serial No. 16/585,447 Amdt. dated June 20, 2022 and while type A nodes may have multiple parents, type A nodes may not have any parent of type D or I.  
8. (Currently Amended) The method of claim 7, wherein the hierarchical index of the device storage, the local storage, the distal storage, and the additional storage is provided to a file system to provide a view to a user of the mobile device.

10. (Currently Amended) A mobile device, comprising: 
 	a first display; 
 	a second display; 
 	a device storage; 
 	a processor; and 
 	a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to:
 	discover a storage system in response to connecting the mobile device to a computing device, the storage system comprising a local storage associated with the computing device, a distal storage on a first network communicatively coupled with the computing device, and additional storage on a second network communicatively coupled with the computing device, wherein the local a computing system, wherein the second network comprises a local area network coupled with the computing system and the additional storage comprises one or more storage devices coupled with the local area network, wherein the first network comprises one or more networks remote from the computing computing computing 
 	create a hierarchical storage system from the device storage, local storage, distal storage, and additional storage, wherein the local [[the]] a hierarchy, wherein the local storage is a child node of the device storage on a second level of the hierarchy, the distal storage is a child node of the local storage on a third level of the hierarchy, and the additional storage is a child node of the distal storage on a fourth level of the hierarchy, and 
 	provide a lookup table for the hierarchical storage system, the lookup table describing each node of the hierarchical storage system by type or string and providing for searching of the hierarchical storage system, wherein the lookup table further defines a priority for searching the nodes of the hierarchical storage system.

11. (Currently Amended) The device of claim 10, wherein [[the]] an indexer is further operable to apply one or more rules to generate a hierarchical index of the device storage, the local storage, the distal storage, and the additional storage.  

12. (Currently Amended) The device of claim 11, wherein the rules to create the hierarchical index include one or more of a T node representing the device storage may have multiple children nodes; the T node must have at least one child node of type I representing local storage; each child node I can only have one parent or T node; each node type I must have at least one child of type D representing distal storage; each child node D has only one parent of type I; nodes of type D may have any number of children including no children at all; type A nodes representing additional storage may have one or many parents; nodes of type A may have any number of children including no children at all; each parent of type A must be a type D or type A and while type A nodes may have multiple parents, type A nodes may not have any parent of type D or I.  
13. (Currently Amended) The device of claim 12, wherein the hierarchical index of the device storage, the local storage, the distal storage, and the additional storage is provided to a file system to provide a view to a user of the mobile device.

14. (Currently Amended) A non-transitory computer readable medium having stored thereon computer-executable instructions, the computer-executable instructions causing a processor of a mobile device to execute a method for providing a hierarchical storage system, the computer-executable instructions comprising: 
 	Instructions to discover available storage in response to the mobile device being connected to a computing device, the mobile device comprising a device storage and wherein the available storage comprises a local a computing system, wherein the second network comprises a local area network coupled with the computing system and the additional storage comprises one or more storage devices coupled with the local area network, wherein the first network comprises one or more networks remote from the computing computing computing comprises a censored network, and wherein a monitor module of the mobile device and a censor server of the one or more networks remote from [[the]] computer system control access to the distal storage based on applications installed on the mobile device; 
 	instructions to create a hierarchical storage system from the device storage, local storage, distal storage, and additional storage, wherein the device storage is a parent node at a first level of [[the]] a hierarchy, wherein the local storage is a child node of the device storage on a second level of the hierarchy, the distal storage is a child node of the local storage on a third level of the hierarchy, and the additional storage is a child node of the distal storage on a fourth level of the hierarchy; and 
 	instructions to provide a lookup table for the hierarchical storage system, the lookup table describing each node of the hierarchical storage system by type or string and providing for searching of the hierarchical storage system, wherein the lookup table further defines a priority for searching the nodes of the hierarchical storage system.

15. (Currently Amended) The non-transitory computer readable medium of claim 14, further comprising instructions to apply one or more rules to generate a hierarchical index of the device storage, the local storage, the distal storage, and the additional storage.

16. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the rules to create the hierarchical index include one or more of a T node representing the device storage may have multiple children nodes; the T node must have at least one child node of type I representing local storage; each child node I can only have one parent or T node; each node type I must have at least one child of type D representing distal storage; each child node D has only one parent of type I; nodes of type D may have any number of children including no children at all; type A nodes representing additional storage may have one or many parents; nodes of type A may have any number of children including no children at all; each parent of type A must be a type D or type A and while type A nodes may have multiple parents, type A nodes may not have any parent of type D or I.

17. (Currently Amended) The non-transitory computer readable medium of claim 16, wherein the hierarchical index of the device storage, the local storage, the distal storage, and the additional storage is provided to a file system to provide a view to a user of the mobile device.

Allowable Subject Matter
 	Claims 1-17 are allowed. 
 	The following is an Examiner’s statement of reasons for allowance: The prior art
of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant's independent claims, “connecting the mobile device with a computing system, the computing system comprising a local storage associated therewith, the computing system communicatively coupled with a first network and a second network, wherein the first network comprises a distal storage communicatively coupled therewith and the second network comprises an additional storage communicatively coupled therewith, wherein the local storage comprises random access memory local to the computing system, wherein the second network comprises a local area network coupled with the computing system and the additional storage comprises one or more storage devices coupled with the local area network, wherein the first network comprises one or more networks remote from the computer system, and wherein the distal storage comprises cloud storage coupled with the one or more networks remote from the computer system; discovering, by the storage discovery application executing on the mobile device in response to connecting the mobile device with the computing system the local storage, distal storage, and/or additional storage, wherein at least one of the one or more networks remote from the computer system comprises a censored network and wherein a monitor module of the mobile device and a censor server of the one or more networks remote from computer system control access to the distal storage based on applications installed on the mobile device; creating, by an indexer application executing on the mobile device, a hierarchical storage system from the device storage the local storage, the distal storage, and the additional storage, wherein the device storage is a parent node at a first level of a hierarchy, wherein the local storage is a child node of the device storage on a second level of the hierarchy, the distal storage is a child node of the local storage on a third level of the hierarchy, and the additional storage is a 2Serial No. 16/585,447 Attorney Docket No. 6583-214-CON-2child node of the distal storage on a fourth level of the hierarchy; and providing, by a file system of the mobile device, a lookup table for the hierarchical storage system, the lookup table describing each node of the hierarchical storage system by type or string and providing for searching of the hierarchical storage system, wherein the lookup table further defines a priority for searching the nodes of the hierarchical storage system”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance”.

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163